Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figures 17-22, (see Remarks in the reply filed on 10/12/21) is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “displaceable member” and “alert mechanism” in claim 1; “detent mechanism” in claim 7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobbs (GB 2296933).  
Hobbs discloses a first assembly comprising a pair of spaced apart rails 8; 
a rung assembly, coupled between the pair of spaced apart rails, as best seen in Figure 4 comprising: 

a displaceable member 5, disposed over a portion of the base member and configured to be displaced from a first position to a second position relative to the base member, as best seen in Figure 4; 
at least one alert mechanism 10, associated with the displaceable member and configured to provide an audible alert 4, when the displaceable member is displaced from the first position to the second position, wherein the at least one alert mechanism is directly coupled with a first rail of the pair of spaced apart rails. 

    PNG
    media_image1.png
    491
    704
    media_image1.png
    Greyscale
 

Regarding claim 4 Hobbs discloses a plurality of additional rungs 7, extending between and coupled to the pair of spaced apart rails.  

  
    PNG
    media_image2.png
    529
    549
    media_image2.png
    Greyscale

Regarding claim 11 Hobbs discloses a first assembly comprising a pair of spaced apart rails 8; 
a rung assembly coupled between the pair of spaced apart rails comprising: 
a base member, as best seen in the marked-up Figure above; 
a displaceable member 5, disposed over a portion of the base member and configured to be displaced from a first position to a second position relative to the base member, wherein the displaceable member is not in contact with the base member when in the first position, as best seen in Figure 3.  

Regarding claim 13 Hobbs comprises at least one alert mechanism directly coupled with a first rail 8 of the pair of spaced apart rails, as best seen in Figure 1A.
Regarding claim 16 Hobbs comprises wherein the rung assembly is positioned to act as a lowermost rung of the ladder, as best seen in Figure 3.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs (GB 2296933) in view of Ziolkowski (5954154).  Hobbs as advanced above fails to disclose wherein the displaceable member is disposed between the at least one alert mechanism and the base member. Ziolkowski teaches the utility of wherein the displaceable member, as best seen in Figure 4, is disposed between the at least one alert mechanism (examiner notes that the alert mechanism consist of several elements including light source 18 which is disposed above the displaceable member) and the base member 16.  The use of an alert mechanism being above the base member is .  
Regarding claim 6 Hobbs as advanced above fails to disclose a displacement member having an upper tread portion, a rear wall and front wall.  Ziolkowski teaches the utility of wherein the displaceable member includes an upper tread portion 21, and a rear and front walls 22, 23. The use of a displaceable member having a upper tread portion and rear and front walls is used in the art to provide a larger surface area for a user to step on to activate alert mechanism. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the displacement member of Hobbs with a displacement member having an upper tread portion, a rear wall and a front wall as taught by Ziolkowski so as to provide a larger surface area for a user to step on to activate alert mechanism.  
Regarding claim 14 Hobbs as advanced above fails to disclose wherein the displaceable member is disposed between the at least one alert mechanism and the base member. Ziolkowski teaches the utility of wherein the displaceable member, as best seen in Figure 4, is disposed between the at least one alert mechanism (examiner notes that the alert mechanism consist of several elements including light source 18 which is disposed above the displaceable member) and the base member 16.  The use .  

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs (GB 2296933) in view of Smith et al. (10487578).  Hobbs as advanced above fails to disclose an alert mechanism including a pin, collar and detent mechanism.  Smith et al. teaches the utility of wherein the at least one alert mechanism 170, includes a pin 190, a collar 200, slidably disposed about the pin, as best seen in Figure 6, and a detent mechanism 204, configured to hold the collar at a specified position on the pin until a force of a specified magnitude is applied to the collar, as best seen in Figure 7.  The use of an alert mechanism including a pin and a collar is used in the art to provide an audible and/or other sensory alert to a user when they step on the rung assembly so that the user recognizes their position relative to the ground or supporting surface.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the alert mechanism of Hobbs with an alert mechanism including a pin, collar and detent mechanism as taught by Smith et al. so as to provide an audible and/or other sensory .   
Regarding claim 8 Smith et al. discloses wherein the displaceable member 150, is directly coupled with a lower portion of the pin, as best seen in Figure 4.  
Regarding claim 9 Smith et al. discloses wherein the at least one alert mechanism 170, is positioned and configured so that the detent mechanism 204, releases the collar when the displaceable member is in the first position, as recited in column 7, lines 14-40.
Regarding claim 17 Hobbs as advanced above fails to disclose an alert mechanism including a pin, collar and detent mechanism.  Smith et al. teaches the utility of wherein the at least one alert mechanism 170, includes a pin 190, a collar 200, slidably disposed about the pin, as best seen in Figure 6, and a detent mechanism 204, configured to hold the collar at a specified position on the pin until a force of a specified magnitude is applied to the collar, as best seen in Figure 7.  The use of an alert mechanism including a pin and a collar is used in the art to provide an audible and/or other sensory alert to a user when they step on the rung assembly so that the user recognizes their position relative to the ground or supporting surface.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the alert mechanism of Hobbs with an alert mechanism including a pin, collar and detent mechanism as taught by Smith et al. so as to provide an audible and/or other sensory alert to a user when they step on the rung    Regarding claim 18 Smith et al. discloses wherein the displaceable member is directly coupled with a lower portion of the pin.  
Regarding claim 19 Smith et al. discloses wherein the at least one alert mechanism 170, is positioned and configured so that the detent mechanism 204, releases the collar when the displaceable member is in the first position, as recited in column 7, lines 14-40.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs (GB 2296933) in view of Moss (WO 2010102033).  Hobbs as advanced above fails to disclose the ladder having adjustable legs.  Moss teaches the utility of a ladder having a pair of adjustable legs 114, including a first leg movably coupled with the first rail 104, and a second leg movably coupled with a second rail 104, of the pair of spaced apart rails.  The use of adjustable legs is used in the art to allow for selective displacement of the ladder.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ladder of Hobbs with adjustable legs as taught by Moss so as to allow for selective displacement of the ladder.
Regarding claim 20 Hobbs as advanced above fails to disclose the ladder having adjustable legs.  Moss teaches the utility of a ladder having a pair of adjustable legs 114, including a first leg movably coupled with the first rail 104, and a second leg movably coupled with a second rail 104 of the pair of spaced apart rails.  The use of .
Claim 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs (GB 2296933) in view of Finegan (10081981).  Hobbs as advanced above fails to disclose wherein the at least one alert mechanism includes a first alert mechanism coupled with the first rail and a second alert mechanism directly coupled with a second rail of the pair of spaced apart rails.  Finegan teaches the utility of a ladder having a first alert mechanism 300, coupled to a first rail 140 and a second alert mechanism directly coupled with a second rail 140, of the pair of spaced apart rails, as best seen in Figure 6.  The use of the alert mechanism including a first alert mechanism coupled to a first rail and a second alert mechanism directly coupled with a second rail is used in the art to improve the safety of those working on a ladder by adding multiple means to alert the user of a ladder.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one alert mechanism as taught by Hobbs attaching a first alert mechanism to a first rail and second alert mechanism to a second rail as taught by Finegan so as to improve the safety of those working on a ladder by adding multiple means to alert the user of a ladder.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634